UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SPYROS PANOS,

                                  Plaintiff,              Case No. 18-CV-2066 (KMK)
        V.
                                                                     ORDER


 UNIVERSAL FOREST PRODUCTS, INC., and
 SHA WNLEE CONTRUCTION, LLC,
                                  Defendants.



KENNETH M. KARAS, District Judge:

      For the reasons stated on the record in open court on March 19, 2019, the Court grants
Defendants' Motion To Dismiss without prejudice.

        Plaintiff may file an amended complaint by April 19, 2019. The Parties may order a
transcript of the proceeding.

       The Clerk of Court is directed to terminate the pending Motions. (Dkt. No. 28, 31.)

SO ORDERED.

DATED:        March ~ C) , 2019
              White Plains, New York
